CHRISTIAN, Judge.
This is an original application for a writ of habeas corpus by the relator seeking to be released from custody under a judgment for contempt.
It appears from the record that the commitment was issued on a mere verbal order of the judge. A district judge has no authority to commit a person for contempt on a mere verbal *98order. It is necessary that the proceedings be reduced to writing and made a matter of record in the court. Ex parte Ray, 276 S. W., 709; Ex parte McGraw, 277 S. W., 699. See also 9 , Texas Jur., 632.
It is ordered that the relator be discharged,

Relator discharged.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.